Opinion of the Court
ROBERT E. Quinn, Chief Judge:
This appeal concerns the constitutionality of Article 2(11), Uniform Code of Military Justice, 10 USC § 802, insofar as it relates to civilian employees beyond the continental limits of the United States and other territories specified in the Article. We reviewed the question in United States v Wilson, 9 USCMA 60, 25 CMR 322, decided this date, and sustained the constitutionality of the Article as applied to circumstances substantially similar. Accordingly, we affirm the decision of the board of review.
Judges LATIMER and FERGUSON concur.